UNITED STATES DEPARTMENT OF EDUCATION

JUL 18 2014
Dear Chief State School Officers:
We write to transmit the attached guidance document regarding the inclusion of English Learners
(ELs) with disabilities in English language proficiency (ELP) assessments under Titles I and III
of the Elementary and Secondary Education Act of 1965, as amended (ESEA). These are
assessments designed to measure the progress of ELs in attaining English language proficiency.
The Office of Elementary and Secondary Education (OESE) in the U.S. Department of
Education (Department) administers the ESEA, and the Department's Office of Special
Education and Rehabilitative Services (OSERS) administers Part B of the Individuals with
Disabilities Education Act (IDEA). States and local educational agencies (LEAs) have raised
questions to the Department related to the participation of ELs with disabilities in the annual
State ELP assessment and the inclusion of their ELP assessment results in Title III Annual
Measurable Achievement Objectives (AMAOs). Accordingly, OESE and OSERS are issuing the
attached guidance to help States and LEAs understand how Part B of the IDEA and Titles I and
III of the ESEA address the inclusion of ELs with disabilities in annual State ELP assessments.
The attached guidance consists of frequently asked questions in five sections: (1) General
Obligations; (2) Role of the individualized education program (IEP) Team; (3) Accommodations
and Alternate Assessments; (4) Exit from EL Status; and (5) AMAOs. If you have additional
questions related to this document, please contact Supreet Anand in OESE at
Supreet.Anand@ed.gov or Jessica Spataro in OSERS at Jessica.Spataro@ed.gov. Thank you for
your continued efforts to ensure successful educational outcomes for all children.
Sincerely,

Deborah S. Delisle
Assistant Secretary
Office of Elementary and
Secondary Education

Attachment
cc: State Directors of Special Education
Title III State Directors
Title I State Directors

Michael K. Yudin
Acting Assistant Secretary
Office of Special Education and
Rehabilitative Services

